Per curiam.

The stipulation- was- defective, for the object of the plaintiff could not have been obtained by it; nor does it state to have been made with a view of superseding the necessity of an application- to- the court.- But the order to stay proceedings, having in fact expired before the default for not assigning errors was entered, the defendant *133Was regular; though, as there has been some misapprehension, and a delay from accident, it must be set aside on pay-mentor costs and assigning errors in twenty days.